Title: 17th.
From: Adams, John Quincy
To: 


       Attended meeting all day. Mr. Hilliard preach’d us two good occasional sermons from Proverbs II. 3. 4. 5. If thou criest after knowledge, and liftest up thy voice for understanding. If thou seekest her as silver, and searchest for her as for hid treasures: Then shalt thou understand the fear of the Lord; and find the knowledge of God. The Sciences were his topic, and the importance of learning, his theme in the afternoon, he said he should omit the address which he usually makes to the young gentlemen about to leave the University, because so many of the present senior Class were already gone; he paid us however an handsome compliment upon the uniform propriety of conduct which had ever distinguished the Class, and concluded by exhorting the following Classes to imitate so laudable an example.
       I wrote a letter this evening to Freeman; in answer to one which I receiv’d from him yesterday.
      